Citation Nr: 1706308	
Decision Date: 03/02/17    Archive Date: 03/16/17

DOCKET NO.  11-12 064A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta Education Center


THE ISSUE

Entitlement to waiver for overpayment of Chapter 1607 education benefits in the amount of $8,543.64.


ATTORNEY FOR THE BOARD

Amanda Christensen, Counsel


INTRODUCTION

The Veteran had active military service from October 2002 to February 2004 and from September 2004 to March 2006.

This appeal comes to the Board of Veterans' Appeals (Board) from an August 2009 decision by the Department of Veterans Affairs (VA) Committee on Waivers and Compromises.

The Veteran provided sworn testimony in support of his appeal during a hearing before the undersigned Veterans Law Judge in October 2016; the hearing transcript has been associated with the file and has been reviewed.  


FINDINGS OF FACT

1. The Veteran did not commit fraud, misrepresentation, or an act of bad faith in the creation of the overpayment in question.

2. The failure to verify the Veteran's eligibility for Chapter 1607 benefits for three years subsequent to his initial application, to include between May 2008, when the Veteran became ineligible, and June 2009, when the VA checked his eligibility and discovered he was ineligible, is primarily the fault of the government.

3. The collection of the overpayment would subject the Veteran to undue financial hardship.


CONCLUSION OF LAW

The criteria for waiver of the overpayment have been met.  38 U.S.C.A. § 5302(a) (West 2015); 38 C.F.R. §§ 1.963(a), 1.965(a) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran has argued that either he was in fact entitled to the Chapter 1607 education payment the VA has contended was improper, or if not, that he should be granted a waiver of the overpayment.

In June 2006, the Veteran submitted a claim requesting educational benefits under the Reserve Education Assistance Program (REAP or Chapter 1607).  

Under Chapter 1607, Title 10, United States Code, education benefits are available to members of a reserve component on or after September 11, 2001, who served on active duty in support of a contingency operation for 90 consecutive days or more or performed full time National Guard duty under section 502(f) of title 32 for 90 consecutive days or more when authorized by the President or Secretary of Defense for the purpose of responding to a national emergency declared by the President and supported by Federal funds.  10 U.S.C.A. § 16163 (West 2015).  An individual entitled to educational assistance under Chapter 1607 and Chapter 1606, or title 38 chapters 30, 31, 32, 33 or 35  or under the Hostage Relief Act of 1980 may not receive assistance under more than one such program and shall elect under which program the member elects to receive educational assistance.  10 U.S.C.A. § 16163 (e).

A member remains entitled to educational assistance under Chapter 1607 while service in the in the Selected Reserve of the Ready Reserve, in the case of a member called or ordered to active service while serving in the Selected Reserve; or in the Ready Reserve, in the case of a member ordered to active duty while serving in the Ready Reserve (other than the Selected Reserve).  In the case of a person who separates from the Selected Reserve of the Ready Reserve after completion of a period of active service required by 10 U.S.C.A. § 16163  and completion of a service contract under honorable conditions, entitlement for benefits continues during the 10-year period beginning on the date on which the person separates from the Selected Reserve.  38 U.S.C.A. § 16164 (West 2015).  Educational assistance shall be terminated when the member separates from the Ready Reserve or upon completion of the period provided in section 16164(a)(2) as applicable. 10 U.S.C.A. § 16165.

In a July 2006 letter the VA notified the Veteran that he was eligible for REAP benefits as well as Montgomery GI Bill-Selected Reserve (MGIB-SR), Chapter 1606, benefits.  The letter indicated that the Veteran could use both benefit programs, but can only receive one benefit at a time.  The letter explained the major differences between the benefits and noted that 

REAP gives you an unlimited amount of time to use your benefits as long as you stay in the component of the Ready Reserve that called you to active duty.  (Note: There may be an exception if you leave the reserves due to disability or transfer from the IRR to the Selected Reserve.)

The letter further stated "if you plan to remain in the reserves you may want to receive benefits under REAP for 36 months of full-time benefits and receive the remaining 12 months of benefits under MGIB-SR."  On page 2 of the letter, it noted that "Under REAP, if you train at less than  ? -time, or are on active duty, VA can pay up to the cost of tuition and fees but no more than the ?  or  ?  -time rate."  In other words, it looks as if the letter was not completed fully as it had spaces to be filled in.  The letter notified the Veteran that he was being paid benefits under REAP as he had requested but indicated that if he preferred to elect MGIB-SR benefits he could inform VA.

The Veteran's file includes a June 2006 printout showing the Veteran is eligible for Chapter 1607 benefits as he was called or ordered to active service in support of an identified contingency or national emergency serving for 90 or more consecutive days.  Subsequent enrollment verifications were submitted each term by his school and computer printouts reflect that the VA paid benefits for each enrolled term.  In April 2008 the Veteran filed for a change of programs to reflect his transfer to a different school.  The form does not include any question relating to the Veteran's present military status.  The Veteran subsequently applied for Chapter 33 benefits in lieu of Chapter 1607 benefits in December 2008.  

Then, in June 2009 the VA again ran a check of the Veteran's eligibility for Chapter 1607 benefits that showed that he became ineligible effective May 31, 2008 based on his transfer from the Selected Reserves.  The Veteran's file does not include any other computer printouts of eligibility verification between June 2006 and June 2009.

In June 2009 the VA notified the Veteran that his education benefits had been stopped as the Department of Defense had reported that he had left the Selected Reserves and transferred to the Inactive Ready Reserves (IRR) on May 22, 2008 and thus was no longer eligible for benefits.

In a June 2009 statement the Veteran requested a waiver of the debt, explaining that he merely emailed his unit administrator requesting to be moved to the IRR and was never informed that such a move would mean he was no longer eligible for education benefits.  The Veteran stated that he would not have continued to request the benefits had he known he was not eligible.

The Committee on Waivers and Compromises (Committee) denied the Veteran's request for waiver of the debt in August 2009.  The committee's decision noted that the Veteran's school had certified his full-time and part-time training for summer 2008, fall 2008, and spring 2009 and the Veteran was paid a total of $8,543.64 for those sessions.  The Committee found that the Veteran knew, or by exercising reasonable care could have learned, that he was not entitled to benefits after his transfer to IRR status and that he never attempted to contact the VA about the change.

The Veteran testified that he felt VA applied the inappropriate law of 1606 instead of 1607 and that he believed he remained qualified for benefits under Chapter 1607.  He testified that Chapter 1606 requires that you remain in drilling status and cannot transfer to the inactive ready reserve.  He testified that when he looked up Chapter 1607 he saw nothing about benefits not being paid if you transferred to inactive ready reserve.  

As an initial matter, the Board finds that the debt was validly created as the Veteran was paid but was not entitled to Chapter 1607 education benefits for summer 2008, fall 2008, and spring 2009.  The Veteran's DD-214 reflects that his reserve obligation termination date is June 2, 2010.  The Veteran does not dispute that he voluntarily entered the IRR on May 22, 2008 prior to the expiration of his service contract on June 2, 2010.  

Although the Veteran testified that he did not see any bar to receiving benefits under Chapter 1607 when searching online, 10 U.S.C.A. 16165 clearly states that educational assistance will be terminated when the member separates from the Ready Reserve.  The July 2006 letter, while poorly worded and incomplete, suggested there was an exception to the unlimited amount of time when transferring to IRR.  It has been held that persons dealing with the Government are charged with knowledge of Federal statutes and lawfully promulgated agency regulations, regardless of actual knowledge or hardship resulting from innocent ignorance.  See Morris v. Derwinski, 1 Vet. App. 260 (1991), citing Fed. Crop Ins. Corp. v. Merrill, 332 U.S. 380, 384-85 (1947).  Thus, the appellant's ignorance of the laws and regulations relating to VA education benefits and his eligibility for such benefits is unfortunately not a basis for finding that the debt was not validly created.  

To the extent to which the Veteran argued that he continued to be entitled to Chapter 1607 for 10 years despite his change to the IRR, the Board acknowledges the Veteran's reference to 10 U.S.C.A. § 16164(a)(2).  Under section 16164(a)(2) eligibility is established "in the case of a person who separates from the Selected Reserve of the Ready Reserve after completion of a period of active service described in section 16163 of this title and completion of a service contract under honorable conditions, during the 10-year period beginning on the date on which the person separates from the Selected Reserve."

According to 10 U.S.C.A. § 3002, the term "Selected Reserve" means the Selected Reserve of the Ready Reserve of any of the reserve components (including the Army National Guard of the United States and the Air National Guard of the United States) of the Armed Forces, as required to be maintained under section 10143(a) of Title 10, United States Code.  Thus, the Selected Reserve includes the Army Reserve, but the IRR component of the Army Reserve is not shown to be a part of the Selected Reserve.  As noted above, the service contract was until June 2010.  Accordingly, this provision does not apply as the Veteran separated from the Selected Reserve prior to completion of his service contract by entering the IRR.

As the debt was validly created, the Board will next turn to whether recovery of the overpayment should be waived.

Recovery of overpayments of any benefits made under the laws administered by VA shall be waived if there is no indication of fraud, misrepresentation, or bad faith on the part of the person or persons having an interest in obtaining the waiver and if the recovery of the indebtedness from the payee who received such benefits would be against equity and good conscience.  38 U.S.C.A. § 5302 (West 2015); 38 C.F.R. §§ 1.962, 1.963(a), 1.965 (2016). 

The term "bad faith" generally describes unfair or deceptive dealing by one who seeks to gain thereby at another's expense.  38 C.F.R. § 1.965 (b)(2) (2016).  Thus, a debtor's conduct in connection with a debt arising from participation in a VA benefits or services program exhibits bad faith if the conduct, although not undertaken with actual fraudulent intent, is undertaken with intent to seek an unfair advantage, with knowledge of the likely consequences, and results in a loss to the government.  Id.  

The Board does not find bad faith on the part of the Veteran in this case.  The Veteran contends that he was unaware that he was not eligible for Chapter 1607 benefits after his transfer to the IRR.  The Board finds no evidence that the Veteran was informed that he would be ineligible or that he misrepresented himself to the VA as continuing to be in the Selected Reserve. 

Finally, the 'equity and good conscience' standard is applied when the facts and circumstances in a particular case indicate a need for reasonableness and moderation in the exercise of the government's rights.  38 C.F.R. § 1.965(a).  The phrase "equity and good conscience" means the arrival at a fair decision between the obligor and the Government.  In making this determination, consideration will be given to the following elements (which are not intended to be all-inclusive): (1) fault of the debtor, (2) balancing of faults between the debtor and VA, (3) undue hardship of collection on the debtor, (4) defeat of the purpose of an existing benefit to the appellant, (5) unjust enrichment of the appellant, and (6) whether the appellant changed positions to his or her detriment in reliance upon a granted VA benefit.  38 U.S.C.A. § 5302 (West 2015); 38 C.F.R. § 1.965 (a) (2016). 

The Board will first consider the "fault of the debtor" and "balancing of faults."  In these circumstances, the Board finds the Veteran to have limited fault.  The Veteran applied for Chapter 1607 benefits and subsequently worked with his school to ensure enrollment verification was sent to the VA each term as required.  He has stated that his expectation, which the Board finds to be reasonable, was that the VA would deny the benefit if he was not eligible for it.  He has testified that he was not provided any notification when he transferred to IRR that it would affect his eligibility for Chapter 1607 benefits.  While the VA required enrollment verification each term, it does not appear the Veteran was asked to provide any other verification of entitlement, to include his military status.  The Board finds that the VA has the greatest fault in this case.  The VA neither informed the Veteran he must notify the VA of a change in military status such as transfer to IRR or other than honorable discharge, nor requested he verify his military status each term.  Nor did the VA perform its own verification check for continued eligibility for three full years between June 2006, when the Veteran first applied for benefits, and June 2009.  The Veteran provided all information asked of him, and the VA, knowing that information did not include any self-verification of military status, nonetheless each term approved and paid the Veteran education benefits without verifying his eligibility.  Therefore, the Board finds the primary fault lies with the VA.

With regard to "undue hardship," the Veteran has reported that his financial situation is not such that he is able to repay the $8,543.64. The Veteran submitted a financial status report in July 2009 indicating total monthly expenses of $3,220 and total monthly net income of $3,232.87.  He reported $461 in cash and two cars as assets.  His noted his wife was unemployed and due with their second child at the end of 2009.  He filed a second financial status report in July 2010 showing total monthly expenses of $2,924.16 and monthly net income of $2,937.90.  He reported $358 in cash and two cars as assets.  Thus, the Veteran's financial report supports that it would cause an undue hardship for him to pay back the debt as his net income and expenses are essentially equal and he has little money in the bank.

The Veteran has stated that had he known he did not qualify for Chapter 1607 benefits he would have instead applied for greater financial aid from the government and his school.  Instead, his receipt of Chapter 1607 benefits increased his expected family contribution when applying for financial aid, which decreased the amount of government grants and school scholarships available to him to pay for his schooling.  Thus, his receipt of the improper Chapter 1607 benefits affected his eligibility for other forms of aid school and his decision as to whether he needed that aid to pay for school.

Finally, the evidence is clear that the Chapter 1607 benefits received by the Veteran were in fact used to fund his education, as the program intended.

The Veteran was unjustly enriched by the error in that he received $8,543.64 in benefits for which he was not entitled.  However, the Board finds that the undue hardship outweighs any unjust enrichment that may have resulted from the Veteran receiving an overpayment of benefits to which he was not entitled. 

Weighing all of the facts and circumstances of this case, the Board finds it would be against equity and good conscience for VA to recover the overpayment of Chapter 1607 benefits. The Board finds that the Veteran is entitled to a waiver of the assessed overpayment, in the amount of $8,543.64.  See 38 U.S.C.A. § 5302; 38 C.F.R. § 1.965(a).

As the Board's decision to grant the Veteran's claim for a waiver is completely favorable, no further action is required to comply with the Veterans Claims Assistance Act of 2000 and the implementing regulations.


ORDER

Entitlement to a waiver of recovery of an overpayment in the amount of $8,543.64 is granted.


____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


